DETAILED ACTION
Response to Amendment
1.	This office action is in response to applicant’s communication filed on 07/15/2021 in response to PTO Office Action mailed on 04/07/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1 and 11 have been amended.  No claims are added or canceled.   As a result, claims 1-20 are pending in this office action.
Response to Arguments
3.	 Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive and details are as follow:
	Applicant’s argument with respect to claim 1 and 11 states as “The references do not teach parsing, by the computer, the request to identify a node within the nodal network that is associated with the request…the claims recites a computer can identify a node within a nodal data structure associated with a request (e.g. a query received), where the nodal structure has already been created. Muddu recites a method that is fundamentally different than the one recited in the claims”.
	In response to Applicant’s argument, the Examiner disagrees because the Muddu reference discloses a data processing and analytics system [e.g. a security platform], the security platform is “big data” driven [e.g. Hadoop nodes] and employs a number of machine learning mechanisms to perform security analytics.  The data processing and analytics system can perform user behavior analytics or under user/entity behavior analytics to detect security related anomalies and treats.  The data processing and analytics system presents analytics results scored with risk ratings and supporting evidence and allow security administrators or analysts to respond to a detected anomaly or treat and take action promptly (See para. [0135] and para. [0137]). The Muddu reference discloses incoming event data are received from one or 
	Applicant’s argument with respect to claim 1 and 11 states as “The cited references do not teach a computer that executes at least one basic skill associated with the first template and at least one expert skill associated with the second template on data associated with the identified node and generates a graphical user interface outputting results of execution…Ceugniet describes templates as defining an intention, goal or constraint, and each technical prospective domain defining a generic optimization problem…claims 11-20 recites executing templates that can analyze data and have results output (e.g. displayed) on a graphical user interface”.
In response to applicant's argument, the Examiner disagrees because the Muddu reference discloses a batch analyzer parsing batches of event data (i.e., each batch of event data contains a collection of events that arrived over the batch period). The batch analyzer analyzes historical event data from prior analysis, the model states and the supporting data through a model management component includes a model store and a model registry which store model type definitions for machine learning models, and the model store stores model states for machine learning models (See para. [0161] and para. [0176]). The model management component also include a model program template, a modeling training program template and a model deliberation program template.  These program templates contain process logics that are shared among all types of machine learning models  (See para. [0297]). The system attaches a relationship graph to the associated event data and uses machine learning models generate scores from the event data (See para. [0220]). The security graph which stored in a graphDB database are associated with relationship graphs which generated from the batches of event data. The security graph is a representation of the relationships between entities in the network and anomalies identified. The security graph maps out the interactions between users, including information which devices are involved, who or what is talking to whom/what, when and how interactions occur, which nodes or entities may be anomalous, and the likes (See para. [0175] and Figure 4).  Therefore, the Muddu reference discloses the computer parses the instruction [e.g. parsing new batches of event data] to identify a node [e.g. user/entity node] within the nodal network [e.g. security graph from prior analysis].  The Muddu reference discloses executes at least one basic skill associated with the 
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable by Muddu et al. (US 2017/0063911 A1), hereinafter Muddu and in view of Martin et al. (US 2014/0379697 A1), hereinafter Martin.
Referring to claim 1, Muddu discloses a method comprising: generating, by a computer, a relational computer model having a nodal network comprising a set of nodes (See para. [0175], para. [0177], generating a model to map out interactions between users, including information regarding which devices are involved, who or what is talking to whom/what, when and how interaction occurs, which nodes or entities maybe anomalous ) where each node represents a data attribute within a set of structured data (See para. [0214] each node represents one of the entities involved in an event, the event data [e.g. data attribute/feature] represents the event, in the form of a data structure representing a relationship graph), the relational computer model further comprising a path for each node (See para. [0214] and Figure 9B, the model generates the relationship graph into the event data represents the event, the graph includes a number of nodes and edges [e.g. paths]) where the path comprises a unique identifier (see para. [0234] and Figure 10, edges between each node are associated with user identifier and machine identifier) and a dimension table associated with each node (See para. [0218] and para. [0253], the graph generator compares the data in the a table of identifiable actions and identifies one or more relationships between the entities and create an event entities that are involved in the events, each entity represented by a different node), the dimension table comprising formatting data corresponding to a method of display for the data associated with each node (See para. [0218], para. [0253], the table comprises identifiable actions [e.g.  data corresponding to an action process/method] to identify one or more relationships between the entities [nodes] , the system obtains the identified actions and relationships  from the table to create edges in the graph and displays relationship graphs includes edges that link the nodes representing entities) and a corresponding domain selected from a plurality of domains (See para. [0164] and Figure 4, the source of event data stored in different databases 370, 372, 374 and 378) […];
See para. [0183] and Figure 6, a user submits a request to detect anomalies):
parsing, by the computer, the request to identify a node within the nodal network that is associated with the request (See para. [0183]-para. [0186] and Figure 6, the system reads the request associated with user 602 and generates a baseline profile for access activities of user 602, based on event data indicate of network activities of user 602, the system creates a behavior baseline for any type of entity/node [e.g. device, application, user], also See in para. [0177] and para. [0186], the security platform identifies the network activities with respect to the requested human end user using the stored security graphs, the security graphs are previously created and shared across different organizations); 
 displaying, by the computer on a graphical user interface displayed on the electronic user device (See para. [0214]-para. [0215] and Figures 9A and 9B, after the entities/nodes identified, the relationship graph generator identifies a number relationships between the entities to explicitly record these relationships between the entities and presents a graph in context of number of nodes and edges, each edge represents a relationship between two of the entities), data associated with the identified node where the display is in accordance with formatting data contained with the identified node’s path (See para. para. [0214]-para. [0215] the relationships or edges [paths] associated with the identified entity/node can be “connect to”, “uses”, “runs on”, “visits”, “uploads”, “downloads”, “log onto” or etc.).
	Muddu does not explicitly each domain corresponds to at least one predetermined dimension table for a consistent data arrangement across all domains.
	Martin discloses each domain corresponds to at least one predetermined dimension table for a consistent data arrangement across all domains (See para. [0006], para. [0018] and para. [0031], the database engine determines a domain for each value of row dimension, each domain comprises a set of table records of a table matching the value of the row dimension).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Martin teachings in the Muddu system. Skilled artisan would have been motivated to include each domain corresponds to at least one predetermined dimension table for a consistent data arrangement across all domains taught by Martin in the Dan system since conventional techniques for performing cross tabulation often perform inefficiently because they load the same data multiple times which consumes more computing resources than needed (See Martin, para. [0005]). In addition, both of the references (Muddu and Martin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating data from different data sources This close relation between both of the references highly suggests an expectation of success.
	As to claim 2, Muddu discloses wherein each domain corresponds to a predetermined category of data (See para. [0163] and Figure 4, each database corresponds to a different category such as human resource system, accounting system, customer relational database and the like).
	
	As to claim 4, Muddu discloses crawling, by the computer, unstructured data within one or more databases to identify unstructured data associated with the identified node (See para. [0165], para. [0248] and para. [0249], obtaining incoming event data from unstructured data).
As to claim 6, Muddu discloses wherein the computer stores the unstructured data as metadata associated with at least one node (See para. [0165], para. [0214] and para. [0249], storing incoming unstructured data as raw event data, each node represents one of the entities involved in an event, the event data [e.g. data attribute/feature] represents the event, in the form of a data structure representing a relationship graph).
As to claim 7, Muddu discloses disclose the set of nodes are arranged in accordance with a predetermined dimensional tree grammar (See para. [0277], the feature sets corresponding to an entity through a state machine using a decision tree with rules).
 As to claim 8, Muddu discloses wherein a designation of an associated domain for data is received from a second electronic user device (See para. [0163] and [0166], the system receives event data representing an event, e.g. a record related to a login-in event from a second user with IP address, data source 304 can be a source of data pertaining to logs).
As to claim 9, Muddu discloses wherein a designation of an associated dimension for data is received from a second electronic user device (See para. [0163]-para. [0166], receiving large amounts of data from a second user with IP address, data source 304 can be a source of data pertaining to logs).
As to claim 10, Muddu discloses wherein the data is collected, by the computer, from a set of electronic devices including the user electronic device (See para. [0147], collecting event data related to activity on a network with respect to one or more users, one or more network nodes).
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable by Muddu (US 2017/0063911 A1) and in view of Martin (US 2014/0379697 A1) and further in view of Latzina et al. (US 2008/0319947 A1), hereinafter Latzina.
As to claim 3, Muddu does not explicitly discloses wherein the computer receives a selection of one or more domains from the electronic user device.
	Latzina discloses wherein the computer receives a selection of one or more domains from the electronic user device (See para. [0113] and Figure 21, allows a user to select from multiple domains using a single widget, which is this case is a drop down menu).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Latzina teachings in the Muddu system. Skilled artisan would have been motivated to receive a selection of one or more domains from the electronic user device taught by Latzina in the Muddu system to allow user to assign to a different domain to initiate a dynamic updating of the set of available relation to select from (See Latzina para. [0047]). In addition, all of the references (Latzina, Muddu and Martin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating data from different data sources This close relation between both of the references highly suggests an expectation of success.
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Muddu (US 2017/0063911 A1) and in view of Martin (US 2014/0379697 A1) and further in view of Groh et al. (US 20090319930 A1), hereinafter Groh.
As to claim 5, Mudde does not explicitly disclose displaying an indication corresponding to the unstructured data on the graphical user interface.
Groh discloses displaying an indication corresponding to the unstructured data on the graphical user interface (See Figure 4 and para. [0044], the graphical representation of unstructured data 430 represented nodes of a tree)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Groh teachings in the Muddu system. Skilled artisan would have been motivated to displaying an indication corresponding to the unstructured data on the graphical user interface, taught by Groh since it is the most effective way to represent the unstructured data is displaying a tree on the graphical user interface (See Groh, para. [0024]). In addition, all of the references (Groh, Muddu and Martin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating data from different data sources This close relation between both of the references highly suggests an expectation of success.
7.	Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Muddu (US 2017/0063911 A1) and in view of Ceugniet et al. (US 2017/0293840 A1), hereinafter Ceugniet.
Referring to claim 11, Muddu discloses a computer system comprising:
a database (See para. [0284], para. [0297] and Figures 15 & 16, a model store storing model registries and models, the model stores includes templates 1622, 1628, 1626) configured to store:
a plurality of first templates associated with at least one basic skill corresponding to one or more domains (See para. [0297]-para. [0301] and Figure 16, the program templates 1622, contain basic process logics that are shared among all types of machine learning models), and
	a plurality of second templates associated with at least one expert skill corresponding to [the] one or more domains (See para. [0297]-para. [0301] and Figure 16, the training process program template 1626 and a model deliberation program template 1628 create specific ML-based CEP engine logic functions), and
	a computer in communication with the database (See para. [0176] and para. [0284], a batch analysis model takes into account of event data stored in databases and the model registries/models stored in the model store), the computer configured to: 
generate a relational computer model including a nodal network comprising a set of nodes (See para. [0175], para. [0177], generating a model to map out interactions between users, including information regarding which devices are involved, who or what is talking to whom/what, when and how interaction occurs, which nodes or entities maybe anomalous ) where each node represents a data attribute within a set of structured data (See para. [0214] each node represents one of the entities involved in an event, the event data [e.g. data attribute/feature] represents the event, in the form of a data structure representing a relationship graph), the relational computer model further comprising a path for each node (See para. [0214] and Figure 9B, the model generates the relationship graph into the event data represents the event, the graph includes a number of nodes and edges [e.g. paths]) where the path comprises a unique identifier and a dimension table associated with each node (see para. [0234] and Figure 10, edges between each node are associated with user identifier and machine identifier), the dimension table comprising formatting data corresponding to a method of display for the data associated with the node (See para. [0218], para. [0253], the table comprises identifiable actions [e.g.  data corresponding to an action process/method] to identify one or more relationships between the entities [nodes] , the system obtains the identified actions and relationships  from the table to create edges in the graph and displays relationship graphs includes edges that link the nodes representing entities), wherein, upon receiving an instruction from a user electronic device (See para. [0183] and Figure 6, a user submits a request to detect anomalies), the computer:
parses the instruction to identify a node within the nodal network that is associated with the instruction and its corresponding domain  (See para. [0183]-para. [0186] and Figure 6, the system reads the request associated with user 602 and generates a baseline profile for access activities of user 602, based on event data indicate of network activities of user 602, the system creates a behavior baseline for any type of entity/node [e.g. device, application, use, also See in para. [0177] and para. [0186], the security platform identifies the network activities with respect to the requested human end user using the stored security graphs, the security graphs are previously created and shared across different organizations);
retrieves a first template from the database, the first template corresponding to the identified domain  (para. [0161], para. [0170], para. [0176], para. [0236], para. [0284], para. [0291],  para. [0294] and para. [0297], the batch analysis module analyzes over a batch processing for detecting anomalies, the event data is forward to the model management component using different machine learning models, each models have corresponding template(s), the batch analysis model retrieve template(s) [e.g. model program template 1622] from the model store), the 
retrieves a second template from the database, the second template corresponding to the identified domain (para. [0161], para. [0170], para. [0176], para. [0236], para. [0284], para. [0291], para. [0294] and para. [0297], the batch analysis model retrieve template(s) [e.g. model training template, model deliberation program] from the model store, for example, when an authentication event is received when a user logs into a particular machine, the model uses template(s) to learn that the user is now associated with a machine ID, at least for a period of time until the user logs out or times out from the particular machine);
execute at least one basic skill associated with the first template and at least one expert skill associated with the second template on data associated with the identified node (See para. [0179], executes at least one basic skill associated with the first template [e.g. model template(s) including the program template] and at least one expert skill associated with the second template [e.g. model template(s) including the training process program template] on data [e.g. event data] associated with the identified node [e.g. user/entity node corresponding to the relationship map]).  
generates a graphical user interface output results of execution of at least one basic skill associated with the first template and at least one expert skill associated with the second template ( See para. [0214]-para. [0215] and Figures 9A and 9B, after the entities/nodes are identified, the relationship graph generator identifies a number relationships between the entities to explicitly record these relationships between the entities and presents a graph in context of number of nodes and edges, each edge represents a relationship between two of the entities, the graph generator generates nodes and edges using model template(s) [e.g. the program template 1622  the training process program template 1626 and a model deliberation program template ] to learn that the user is now associated with a machine ID, at least for a period of time until the user logs out or times out from the particular machine), the graphical user interface displaying data associated with the identified node where the display is in accordance with formatting data contained with the identified node’s path (See para. para. [0214]-para. [0215] the relationships or edges [paths] associated with the identified entity/node can be “connect to”, “uses”, “runs on”, “visits”, “uploads”, “downloads”, “log onto” or etc.).
Muddu does not explicitly disclose a plurality of templates corresponding to a plurality of domains.
Ceugniet discloses a plurality of first templates associated with at least one basic skill corresponding to one or more domains and a plurality of second templates associated with at least one expert skill corresponding to one or more domains (See para. [0080], para. [0100] accessing a plurality of technical prescriptive domains 30 and business prescriptive domains 32 containing one or more templates, each template defining an intention, goal or constraint and each technical prescriptive domain 30 defining a generic optimization problem and each business prescriptive domain 32 extending a technical prescriptive domain 30 and defining a more specific business problem which is an implementation of the generic optimization problem defined in the technical prescriptive domain 30 from which the business prescriptive domain 32 extends).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ceugniet’s domains in the Muddu system. Skilled artisan would have been motivated to turn a perspective model into a technical prescriptive model using a set of mapping rules to translate instances of the templates of the perspective domain into instances of templates of a technical perspective domain taught by Ceugniet in the Muddu system in order to obtain a plurality of possible perspective model from the intention templates in the identified one or more perspective domains that match the received structure set of data in data structure and/or semantic terms (See Ceugniet para. [0002]). In addition, both of the references (Muddu and Ceugniet) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data modeling using templates. This close relation between both of the references highly suggests an expectation of success.
As to claim 12, Muddu discloses wherein each domain corresponds to a predetermined category of data (See para. [0163] and Figure 4, each database corresponds to a different category such as human resource system, accounting system, customer relational database and the like).
As to claim 13, Muddu in view of Ceugniet discloses the computer system receives a selection of one or more domains from the electronic user device (See Ceugniet, para. [0002], a user input selecting one of the presented plurality of possible prescriptive intentions from a perceptive domain).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ceugniet’s domains in the Muddu system. Skilled artisan would have been motivated to include user selection of one or more domains taught by Ceugniet in the Muddu system in order to optimize problem solving (See Ceugniet para. [0002]). In addition, both of the references (Muddu and Ceugniet) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data modeling using templates. This close relation between both of the references highly suggests an expectation of success.
	As to claim 14, Muddu discloses the computer is further programmed to: crawl unstructured data within one or more databases to identify unstructured data associated with the identified node (See para. [0165], para. [0248] and para. [0249], obtaining incoming event data from unstructured data).
As to claim 16, Muddu discloses wherein the computer stores the unstructured data as metadata associated with at least one node (See para. [0165], para. [0214] and para. [0249], storing incoming unstructured data as raw event data, each node represents one of the entities involved in an event, the event data [e.g. data attribute/feature] represents the event, in the form of a data structure representing a relationship graph).
As to claim 17, Muddu discloses wherein the set of nodes are arranged in accordance with a predetermined dimensional tree grammar (See para. [0277], the feature sets corresponding to an entity through a state machine using a decision tree with rules).
As to claim 18, Muddu discloses wherein a designation of an associated domain for data is received from a second electronic user device (See para. [0163] and [0166], the system receives event data representing an event, e.g. a record related to a login-in event from a second user with IP address, data source 304 can be a source of data pertaining to logs).
	As to claim 19, Muddu discloses wherein a designation of an associated dimension for data is received from a second electronic user device (See para. [0163]-para. [0166], receiving large amounts of data from a second user with IP address, data source 304 can be a source of data pertaining to logs).
	As to claim 20, Muddu discloses wherein the data is collected, by the computer, from a set of electronic devices including the user electronic device (See para. [0147], collecting event data related to activity on a network with respect to one or more users, one or more network nodes).
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable by Muddu (US 2017/0063911 A1) and in view of Ceugniet. (US 2017/0293840 A1) and further in view of Groh (US 20090319930 A1).
	As to claim 15, Muddy in view of Ceugniet does not explicitly disclose displays an indication of the unstructured data on the graphical user interface.
Groh discloses displaying an indication corresponding to the unstructured data on the graphical user interface (See Figure 4 and para. [0044], the graphical representation of unstructured data 430 represented nodes of a tree)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Groh teachings in the Muddu system. Skilled artisan would have been motivated to displaying an indication corresponding to the unstructured data on the graphical user interface, taught by Groh, since it is the most effective way to represent the unstructured data is using a tree on the graphical user interface (See Groh, para. [0024]). In addition, all of the references (Groh, Muddu and Ceugniet) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating data from different data sources.  This close relation between both of the references highly suggests an expectation of success
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/YUK TING CHOI/            Primary Examiner, Art Unit 2153